PER CURIAM.
This appeal presents the question of whether property located in Tulsa county, owned, used, and operated by the Sisters of the .Sorrowful Mother, a corporation domesticated under the laws of the State of Oklahoma, is exempt from ad valorem taxation.
For the year 1946, the county assessor of Tulsa county placed upon the tax assessment rolls of said county a tract of land consisting of 8.75 acres, together with the improvements thereon, and personal property, owned by •the Sisters of the Sorrowful Mother, a corporation. The assessed value of the land, the improvements, and the personal property was fixed at $36,750, $1,900,000, and $100,000, respectively.
The corporation filed its protest before the county board of equalization, contending that under the Constitution of the State of Oklahoma, and particularly section 6, art. 10, said property is not taxable in that it is, and at all times has been, used exclusively for religious and charitable purposes.
Upon hearing before the county board of equalization, the protest was denied, but the assessed value of the property was reduced to $31,590 for the land, and $594,180 for the improvements. The personal property assessment was not changed by the board.
The corporation appealed to the district court on both questions of law and fact. The district court found that there had been no change in the method of operation of the property or the use thereof since the same question was before this court in Board of County Commissioners of Tulsa County v. Sisters of the Sorrowful Mother, 141 Okla. *17732, 283 P. 984. The court specifically found that the property involved “is being used by the appellant exclusively for religious, charitable and educational purposes and that no part of the income from the operation of said property or improvements thereon inures to the benefit of any private stockholder or individual, and that said property and improvements are not operated or maintained for profit, gain, or private advantage”.
It was adjudged that the property, improvements, and personalty were improperly placed upon the tax rolls and ordered stricken provoking this appeal by the county and board of equalization.
It is contended that the evidence shows that the property involved was not used exclusively for charitable purposes and therefore is not exempt from taxation. Sec. 6, art. 10, Constitution.
In addition to the hospital operated by the Sisters of the Sorrowful Mother, there is located on the land a chapel, used exclusively for religious worship, and a school for nurses.
It is urged the county board of equalization exempted so much of the property as is used for nurses’ training school and for the chapel; it is asserted, therefore, that the educational and religious phases of the exemption have been eliminated, leaving only the question of charitable exemptions. The record does not support the assertion. The record does not show that the county board of equalization exempted any part of the property or reduced the value thereof on account of the use of a part of the property for religious worship or for the nurses’ training school.
The trial court found, and counsel for the county admitted, that the factual situation presented in this case is virtually the same as was shown in Board of County Com’rs v. Sisters of Sorrowful Mother, supra. Therein this court affirmed the judgment of the trial court exempting the property in its entirety from ad valorem taxation. Section 6, art. 10 of the Constitution exempts from taxation “all property used exclusively for religious and charitable purposes”. There is a further proviso that all property not therein specified, which was then exempt from taxation under the laws of the Territory of Oklahoma, should be exempt from taxation until otherwise provided by law.
The applicable territorial statutes then in force, section 5914, Wilson’s Rev. Stat. 1903, exempted from taxation:
“Fifth. The grounds and buildings of library, scientific, educational, benevolent and religious institutions, colleges or societies, devoted solely to the appropriate objects of these institutions, not exceeding ten acres in extent, and not leased or otherwise used with a view to pecuniary profit.
“Sixth. The books, papers, furniture, scientific or other apparatus pertaining to the above institutions and used solely for the purpose above contemplated, and the like property of students in any such institutions used for the purpose of their education.”
In Board of Commissioners v. Sisters of Sorrowful Mother, supra, we said:
“It is apparent that property of this, character was not subject to taxation under the laws of the Territory of Oklahoma.”
The statute referred to was repealed,, and in lieu thereof, Title 68, ch. 1-a,. sec. 2, S.L. 1941 (68 O.S.A. §15.2) was enacted.
But the holding of this court that the property involved was not subject to taxation under the laws of the Territory of Oklahoma does not necessarily mean that it was not also exempt from taxation under section 6, art. 10 of the Constitution. The section specifies a number of classes of property as exempt from taxation. These classes are all property used for free libraries, free museums, public cemeteries, and property used exclusively for schools and colleges, and all property used *178exclusively for religious and charitable purposes. Other classes of property are also named. The section recognizes that under statute of the Territory, property other than that particularly specified was exempt. With reference thereto, the constitutional exemption provides that all property not above specified, exempt from taxation under the laws of the Territory of Oklahoma, should be exempt from taxation until otherwise provided by law.
Authority was constitutionally reserved for the Legislature, by subsequent laws, to remove from the exemption all such property then exempt under the statute of the Territory other than the property specifically classified and mentioned in the constitutional provision. But the Legislature may not withdraw the exemption as to the classes of property so specifically mentioned. That is to say that the Legislature may not withdraw from the exemption property used for free public libraries, etc., including “all property used exclusively for religious and charitable purposes”. Those classes of property must remain exempt unless by amendment of the Constitution.
It is clear and uncontradicted that a part of the property here involved is and has been used exclusively for religious and school purposes. Such property is that part of the property used as a chapel for religious worship and that part used for the school for nurses. The question then remains whether the property used in conducting the hospital is and has been used exclusively for charitable purposes.
The general rule is that where a hospital is operated by a corporation having no capital stock and no salary, wages, or pecuniary profits of whatever kind may be declared or paid to any of its members, and where patients are admitted without regard to race, color, or religion and without regard to their ability to pay, such hospital is a public, charitable institution. 10 Am. Jur. 685; 14 C.J.S. 422, 423.
In the case of Farmers’ Union Hospital Ass’n of Elk City, 190 Okla. 661, 126 P. 2d 244, this court said:
“There is a wealth of these cases, and a variety of schemes of organizations and methods of operation, and many are held exempt and others not. In all of them there is one factor the presence or absence of which means almost more than anything else in determining the issue. That is this: Are the doors of the hospital open to all, poor patients and pay patients alike? If the answer is yes, it is a charitable hospital and its property is entitled to the exemption from taxation provided; if the answer is no, it is not a charitable hospital and is not entitled to the exemption.”
Many cases are cited in support of that statement, among which is Tulsa County v. Sisters of the Sorrowful Mother, supra.
The rule is aptly stated in Nuns, etc., v. Younkin et al. (Kan.) 235 P. 869, as follows:
“When an institution is incorporated for benevolent purposes without capital stock, and no dividends are declared or paid, and conducts a hospital, and all the earnings of the hospital from pay patients, gifts, devises, bequests, or whatever source are used in the maintenance, extension, and improvement of the hospital, and which admits patients without regard to race, creed, or wealth, it is uniformly held that such hospital is conducted exclusively for charitable purposes. . . .
“The fact that it charges and receives pay for patients able to pay does not detract from the charitable nature of the service rendered. . . .
“. . . Neither does the fact that the hospital has been able to increase the value of the plant from money received from pay patients and donations detract from its charitable purposes. . . .
“If these incomes from pay patients and donations are used for the purpose of caring for or relieving the sick or dis*179abled and increasing the facility of the institution for that purpose, and are not used for the purpose of declaring dividends or the financial profit (other than the paying of necessary operating expenses) of those connected with or having charge of the institution, such use is simply an extended use for charitable purposes.”
To the same effect is Scripps Mem. Hospital v. California Emp. Comm. (Cal.) 151 P. 2d 109; Dingwell v. Seymour, 91 Cal. App. 483, 267 P. 327. Many other cases to the same effect might be cited; and our attention is called to no case holding to the contrary.
The stipulated facts and uncontra-dicted evidence bring the St. John’s Hospital clearly within the rules above stated and the property of said corporation, here involved, is clearly exempt from taxation under section 6, art. 10, Constitution; and it is not and may not be made taxable under any subsequent act of the Legislature so long as it may be operated as at present.
Having arrived at this conclusion on the foregoing issues, it is unnecessary to comment upon other argument made in support of this conclusion.
Affirmed.
HURST, C.J., DAVISON, V.C.J., and BAYLESS, GIBSON, and LUTTRELL, JJ., concur. RILEY, J., concurs specially.